431 F.2d 707
UNITED STATES of America, Plaintiff-Appellee,v.Louie HERNANDEZ-VALENZUELA, Defendant-Appellant.
No. 25717.
United States Court of Appeals, Ninth Circuit.
September 21, 1970.

Benjamin Lazarow (argued), Tucson, Ariz., for appellant.
William C. Smitherman (argued), Ass't. U. S. Atty., Richard K. Burke, U. S. Atty., Tucson, Ariz., for appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and SWEIGERT, District Judge.*
PER CURIAM:


1
It was not error to deny appellant's motion for acquittal on the ground of insufficient evidence of his knowledge of the presence of drugs concealed in the door panel of his truck. United States v. Gonzalez-Carrillo, 411 F.2d 1057 (9th Cir. 1969).


2
It was not error to admit evidence as to the value of the concealed drugs. Gaylor v. United States, 426 F.2d 233 (9th Cir. 1970); Current v. United States, 287 F.2d 268 (9th Cir. 1961).


3
Judgment affirmed.



Notes:


*
 Honorable William T. Sweigert, United States District Judge for the Northern District of California, sitting by designation